Citation Nr: 0323343	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  95-16 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for undiagnosed 
illness, to include fever, malaise, muscle pain, loss of 
energy, lack of stamina, cough with shortness of breath, 
chest pain, and swollen glands of the neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1988 to March 
1990 and November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran filed his claim the RO in 
St. Petersburg, Florida.  The case was transferred to the RO 
in Nashville, Tennessee, to adjudicate the undiagnosed 
illness claim.  Subsequently, the veteran moved and the case 
was transferred to the Atlanta, Georgia RO.

The issue of entitlement to service connection for PTSD will 
be discussed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, and developed an 
undiagnosed illness, to include fever, malaise, muscle pain, 
loss of energy, lack of stamina, cough with shortness of 
breath, chest pain, and swollen glands of the neck, related 
to service in Southwest Asia.



CONCLUSION OF LAW

An undiagnosed illness, to include fever, malaise, muscle 
pain, loss of energy, lack of stamina, cough with shortness 
of breath, chest pain, and swollen glands of the neck, was 
incurred in service. 38 U.S.C.A. §§ 1110, 1117, (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

With respect to the issue of service connection for 
undiagnosed illness, to include fever, malaise, muscle pain, 
loss of energy, lack of stamina, cough with shortness of 
breath, chest pain, and swollen glands of the neck, the Board 
finds that through correspondence, the rating decision, the 
statement of the case and the supplemental statements of the 
case, the veteran has been informed of the evidence necessary 
to substantiate his claim for this issue.  Pertinent 
identified medical and other records have been obtained. The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).

II.  Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446. That 
statute, in part, added a new section 1117 to Title 38, 
United States Code. Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War. In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001. This extension of the presumptive period was adopted as 
a final rule in March 1998, and on October 21, 1998, Public 
Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006. This interim rule 
became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001." This 
legislation amended various provisions of 38 U.S.C. §§ 1117, 
1118, including a complete revision of § 1117(a), which now 
provides as follows:

(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest- (A) during 
service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 percent or more 
during the presumptive period prescribed under 
subsection (b).

(2) For purposes of this subsection, the term 
'qualifying chronic disability' means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) An undiagnosed 
illness. (B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms. (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following: (1) 
Fatigue. (2) Unexplained rashes or other dermatological 
signs or symptoms. (3) Headache. (4) Muscle pain. (5) 
Joint pain. (6) Neurological signs and symptoms. (7) 
Neuropsychological signs or symptoms. (8) Signs or 
symptoms involving the upper or lower respiratory 
system. (9) Sleep disturbances. (10) Gastrointestinal 
signs or symptoms. (11) Cardiovascular signs or 
symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness. The effective date 
of all of the cited amendments is March 1, 2002. See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 C.F.R. § 
3.317(a)(1)(i) (2002)).

In June 2003, 38 C.F.R. § 3.317 was amended to reflect the 
changes in § 1117.  In pertinent part, the changes expanded 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  See 68 Fed. Reg. 34539, 34540 
(2003) (to be codified at 38 C.F.R. § 3.17).

Regulation 38 C.F.R. § 3.317 was also amended to expand the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms." 
This rulemaking was meant to clarify this category of 
illnesses by defining the term "medically unexplained chronic 
multisymptom illness" in new § 3.317(a)(2)(ii) to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities." Also, "Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  See 68 Fed. Reg. 34539, 34540 (2003) (to be 
codified at 38 C.F.R. § 3.17).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Undiagnosed illness

The Board finds that service connection is warranted for 
undiagnosed illness characterized by fever, malaise, muscle 
pain, loss of energy, lack of stamina, cough with shortness 
of breath.  The veteran maintains that he developed these 
problems as a result of his service in Southwest Asia.  

The veteran's service medical records indicate that the 
veteran served in Saudi Arabia.  According to a December 1990 
service treatment record, the veteran had been in Saudi 
Arabia for about one week.  The examiner noted that the 
veteran complained of fever, chills, myalgia, dry cough in 
December 1990.  The examiner's assessment was upper 
respiratory infection with flu like illness.  According to a 
January 1991 service treatment record, the veteran continued 
to experience flu like symptoms and he was noted to have 
swelling of the neck.  

The post-service medical evidence also reveals similar 
complaints by the veteran.  In early August 1994, VA admitted 
the veteran as an inpatient for several days to treat 
symptoms of fever, pain, and malaise.  After he was 
discharged, VA examined the veteran.  According to the August 
1994 VA examination report, the veteran was diagnosed with 
Persian Gulf syndrome as manifested by chronic fatigue, 
lymphadenopathy, arthralgias, and chronic respiratory 
problems.  

In June 1995, the veteran testified before a hearing officer 
at the RO about his experiences in Southwest Asia.

VA examined the veteran again in April 1998 regarding the 
veteran's claimed undiagnosed illness claim.  Although the 
examiner diagnosed the veteran with chronic bronchitis, he 
did not directly contradict the August 1994 examiner's 
findings.

This case has been on appeal for nearly ten years.  During 
that time, the law with respect to establishing service 
connection for undiagnosed illness has changed.  
Specifically, the presumptive time has been extended.  The 
Board finds that the evidence of record is sufficient to 
reach a decision with respect to this issue.  Based on a 
review of the record, the RO originally denied this issue in 
March 1995 because the two-year presumptive period, then in 
effect, had expired.  In light of the August 1994 VA 
examiner's diagnosis of Persian Gulf syndrome, and given that 
the presumptive period has been extended, and the medical 
evidence has continued to show signs or symptoms that may be 
a manifestation of an undiagnosed illness or a chronic 
multisymptom illness, the Board finds that service connection 
for undiagnosed illness, including fever, malaise, muscle 
pain, loss of energy, lack of stamina, cough with shortness 
of breath, chest pain, and swollen glands of the neck, is 
warranted.


ORDER

Service connection for undiagnosed illness, to include fever, 
malaise, muscle pain, loss of energy, lack of stamina, cough 
with shortness of breath, chest pain, and swollen glands of 
the neck is granted.


REMAND

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law with 
respect to the issues of entitlement to 
service connection for PTSD.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.  Thereafter, 
the RO should review the claims file and 
ensure that the above development has 
been conducted and completed in full. 
Then, the RO should undertake any further 
actions required to comply with the VCAA.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); see also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 
38 C.F.R. § 3.159); Quartuccio v. 
Principi, 16 Vet App 183 (2002).   

2.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the veteran for his claimed 
disorders since July 2002.  Obtain 
records from each health care provider 
the appellant identifies.

3.  The veteran and his representative 
should be informed if the RO is 
unsuccessful in obtaining any of the 
records identified by the veteran, and be 
provided with the opportunity to provide 
a copy of such records.

4.  The veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise in order to 
determine whether the veteran has PTSD.  
A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The claims folder, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.  The examination report is to 
reflect whether such a review of the 
claims file was made.  

?	The examiner should note that 
the relevant medical evidence 
of record is marked with a 
yellow tab on the right hand 
side of the claims file.  The 
veteran was diagnosed in 
September 1994 with PTSD, but 
not in April 1998.  Given that 
the veteran was last examined 
for PTSD in April 1998, the 
Board finds that a current 
examination is necessary to 
determine whether the veteran 
has PTSD.




5.  The RO should then readjudicate the 
veteran's claim in light of the evidence 
received since the July 2002 supplemental 
statement of the case was issued.  

6.  If the claim remains denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board. The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including those implementing the VCAA. 

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 






to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



